Title: To John Adams from Benjamin Stoddert, 25 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Dept. 25 June 1799

I have the honor to enclose a letter for Capt Talbot, enclosing a commission for your signature.
Several letters have passed between Talbot & me, on the subject of the dispute between him & Truxtun—I have stated to him explicitly my opinion, that Truxtun must now be considered his Senior Officer—but promised him the whole should be laid before you, & that he should not serve with Truxtun, unless the Public Interest absolutely required it. I persuade myself, that he sees the necessity for difficulty in the way of restoring him to the rank he originally held—& that he will at length be reconciled. I have no doubt He is a very valuable Officer—inferior to none in our Service—and it is due to him, that his feelings should not be wounded by exposing him to the Command of Truxtun without evident necessity.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obed Sevt.

Ben Stoddert